                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

UNITED STATES OF AMERICA,                                                   3:08-CR-00390-01 MO

                       Plaintiff,                                  ORDER OF GARNISHMENT

               v.

CLIFTON SMITH,

                       Defendant.

A WATERPROOFING & DRAINAGE, INC.,

                       Garnishee.


       A Writ of Garnishment, directed to garnishee, has been duly issued and served upon the

garnishee. Pursuant to the Writ of Garnishment, the garnishee filed an Answer on May 16,

2019, stating that at the time of the service of the Writ it had in its possession, custody or

control, personal property belonging to and due defendant, and garnishee was indebted to

defendant in the sum of $1139.66 in disposable wages for the period ending May 31 , 2019.
       On May 7, 2019, defendant was notified of his right to a hearing and on May 20, 2019,

defendant requested a hearing to discuss the pending garnishment. The hearing was held on June

12, 2019 and at that hearing, the Court setover the hearing to August 5, 2019 in order to give the

defendant time to complete a financial statement and return it to the U.S. Attorney' s Office for

review in order to determine a monthly payment plan, instead of proceeding with the

garnishment. On August 5, 2019, defendant did not appear for the hearing as ordered, and has

not returned a completed financial statement to the U.S. Attorney' s Office.

       Therefore, IT IS ORDERED that the garnishment move forward, and that garnishee pay

the remaining sum of 25 % of defendant's disposable earnings, for pay period ending 5/13/2019,

to plaintiff and continue to withhold and pay the United States all future payments until

defendant's debt to the plaintiff ($49,401.84 as of August 5, 2019), is paid in full, or until the

garnishee no longer has custody, possession, or control of any property belonging to the debtor,

or until further Order of this Court, whichever comes first.

       To calculate disposable earnings, subtract the following from wages, commissions, and

income: 1) Federal income tax; 2) FICA tax; 3)State income tax; and 4) State statutory

withholdings.




Order of Garnishment                                                                           Page 2
       Payments shall be made at least monthly, made payable to Clerk of Court and mailed to

United States District Court Attn: Clerk's Office, 1000 SW Third Avenue, Suite 740,

Portland, OR 97204.

       Dated this ~ d a y of August, 2019.




                                                  United States District Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney


Isl Kathleen L. Bickers
Kathleen L. Bickers, OSB #85151
Assistant United States Attorney




Order of Garnishment                                                                   Page 3
